Title: From Alexander Hamilton to John Haywood, 2 February 1790
From: Hamilton, Alexander
To: Haywood, John


Treasury Department 2nd. feby 1790,
Sir
By an act of the last Session of Congress, provision is made for the payment of pensions to Invalids for the space of one year commencing the fourth of march last, under such regulations as the President should prescribe.
The President presuming on your readiness to perform a service in which humanity is interested, has thought fit to name you for the trust of making payment to the Invalids of your State.
The Secretary at War estimates the amount of the sum, payable for one year at Eight hundred and eighty five Dollars, one half of which is four hundred & forty two Dollars: but he states, that there has been paid on account of this since the fourth of march, One hundred and eighty four Dollars, which leaves two hundred and fifty eight to be paid.
As only a moiety of the year’s pensions is to be paid on the fifth of march next, I have purchased a bill for three hundred Dollars, which I have remitted to Mr. John Daves at Newbern, with direction to receive the money & forward it to you.
The remaining moiety will be paid on the fifth of June next, for which provision will in time be made.

The allowance for this Service will be two per Cent, on the amount of the monies paid.
The Secretary for the Department of War, will write to you concerning the evidences & precautions upon and under which the payment will be to be made.
I am, Sir,   Your obedt. Servt
A HamiltonSecy of the Treasy
John Haywood Esq.Hillsborough No. Carolina
